Title: From George Washington to Brigadier General John Glover, 8 July 1779
From: Washington, George
To: Glover, John


        
          Sir
          Head Qrs New Windsor July 8 1779
        
        I have received intelligence that a Body of the Enemy embarked on the 4th Instant at Frog’s neck and have proceeded Eastward up the Sound. It is uncertain what their object is; but as they may intend to make a sudden incursion into the State of Connecticut, or to commit some ravages on their Coast, it is my wish that you direct your march by some rout not far from the Sound, that you may with the greater facility form a junction with the Militia in case they make a

descent, and take measures with them for counteracting & repelling their attempts. The sooner you direct your march near the Sound, the greater protection you will afford. I am Sir, with great regard Yr Most Obedt sevt
        
          Go: Washington
        
      